Citation Nr: 0532453	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  98-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residual disability 
of herpes zoster.

2.  Entitlement to an increased rating for dysthymia with 
substance abuse, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran active duty active duty for training from 
September 1975 to March 1976, and served on active duty from 
April 1976 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1998, the RO denied the 
veteran's claim for an increased rating for his service-
connected psychiatric disability.  In a rating decision dated 
in May 2000, the RO denied service connection for herpes 
zoster.  This case was previously before the Board in July 
2003, at which time it was remanded in order to ensure due 
process.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.  

The issue of entitlement to an increased rating for dysthymia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated for herpes zoster in service.

2.  The recently diagnosed post-herpetic neuralgia has been 
shown by competent evidence to be etiologically related to 
the herpes zoster noted in service.




CONCLUSION OF LAW

Post-herpetic neuralgia was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in August 2003 and February 2004.  These letters 
informed the veteran of the information and evidence required 
to substantiate the claim, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains 
service medical records, VA and private medical records, the 
reports of VA examinations, and statements submitted on 
behalf of the veteran.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The evidence supporting the veteran's claim consists of a 
November 1976 entry in the service medical records that shows 
the veteran complained of a rash that had been present for 
two weeks.  Following an examination, the assessment was 
herpes zoster.  A VA peripheral nerves examination by the VA 
in April 2000 resulted in a diagnosis of history of herpes 
zoster.  On VA examination of the skin in April 2000, it was 
noted that there were no evident lesions on the right flank, 
thigh, hip or lower abdomen.  The diagnosis was that the 
history and complaints were consistent with post-herpetic 
neuralgia, persistent to the present, resulting in impairment 
at work secondary to local pain on the right, as well as gait 
disturbance, the latter might or might not be related to 
post-herpetic neuralgia.  

A private physician noted in July 2002 that the veteran was 
seen for pain in the left iliac crest that had reportedly 
been present since 1976 when he developed herpes zoster.  The 
examiner commented that the veteran's symptoms might be 
reflective of post-herpetic neuralgia or spinal canal 
stenosis.  

It was noted at the time of a VA examination of the skin in 
March 2003 that a review of the medical records showed that 
the veteran had been seen in service in November 1976 for 
clustered pustular vesicles on the back, diagnosed as herpes 
zoster.  Following an examination, the diagnosis was post-
herpetic neuralgia, controlled with medication.  During a VA 
neurological examination in March 2003, it was reported that 
the veteran had experienced abdominal pain since he had 
herpes zoster in service.  The diagnosis was post-herpetic 
neuralgia, T12 on the right.  

As noted above, it is not disputed that the veteran was 
treated for herpes zoster in service.  He has recently been 
found to have post-herpetic neuralgia.  Resolving doubt in 
his favor, the Board concludes that the veteran's currently 
diagnosed post-herpetic neuralgia may not be disassociated 
from the herpes zoster for which he was treated in service.  
There is no evidence to the contrary.  The Board concludes, 
accordingly, that the preponderance of the evidence supports 
the claim for service connection for post-herpetic neuralgia.  


ORDER

Service connection for post-herpetic neuralgia is granted.  


REMAND

The veteran also asserts that an increased rating is 
warranted for his service-connected dysthymia.  In this 
regard, the Board observes that VA outpatient treatment 
records dated in 1998 and 1999 reflect treatment for his 
psychiatric disability.  He was noted to be mildly depressed 
in May 1998 and the Global Assessment of Functioning score at 
that time was 60.  On VA psychiatric examination in December 
1999, the veteran reported panic attacks one to two times per 
week.  He was noted to be able to maintain his personal 
hygiene and perform basic activities of daily living.  He 
described some ritualistic behavior.  The Global Assessment 
of Functioning score was 80.  

When he was examined by the VA in March 2003, his affect was 
moderately restricted, and his mood mildly depressed.  He 
stated he had passive thoughts of suicide.  The pertinent 
diagnosis was dysthymic disorder, and the Global Assessment 
of Functioning score was 69.  VA outpatient treatment records 
reflect continued treatment for his psychiatric disability.  

The veteran was hospitalized by the VA in July 2004 and 
reported that he did not want to live anymore.  He stated 
that he was very overwhelmed by conflicts at work and at 
home.  He indicated that he had been harboring suicidal or 
homicidal ideation for the previous few weeks.  It was 
indicated that the Global Assessment of Functioning score on 
admission was 40, though it was 60 at the time of hospital 
discharge.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Although the veteran was afforded a psychiatric examination 
by the VA in March 2003, there is some clinical evidence 
suggesting that his psychiatric disability has increased in 
severity since that time.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since 2004.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination, to determine 
the nature and extent of his dysthymia.  
The psychiatrist should describe how the 
symptoms of the veteran's dysthymia 
affect his social and industrial 
capacity, and whether the condition is 
permanent in nature.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


